            Case 4:19-cv-00773-KGB Document 71 Filed 09/03/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

ARKANSAS LABELING, INC.                                                                PLAINTIFF

v.                                Case No. 4:19-cv-00773-KGB

TIM PROCTOR and LABEL EDGE, LLC                                                    DEFENDANTS

                                             ORDER

       Before the Court is the motion for leave to file second amended complaint of plaintiff

Arkansas Labeling, Inc.’s (“ALI”) (Dkt. No. 65). Defendants Tim Proctor and Label Edge, LLC

(collectively “defendants”) responded in opposition to the motion (Dkt. No. 66). Defendants also

moved to dismiss ALI’s amended complaint and requested that, if the Court grants ALI’s motion

to amend and denies their motion to dismiss, the Court enter an amended final scheduling order

setting forth new pretrial deadlines and a new trial date (Id.). For the following reasons, the Court

grants the motion for leave to file second amended complaint, denies defendants’ motion to dismiss

the amended complaint, and grants defendants’ request for an amended final scheduling order

setting new pre-trial deadlines and a new trial date (Dkt. No. 65).

       I.       Background

       On November 1, 2019, ALI filed its complaint against defendants asserting causes of action

for:   (1) conversion; (2) tortious interference with a contractual relationship or business

expectance; (3) theft of trade secrets; (4) breach of fiduciary duty and duty of loyalty; (5)

unauthorized computer program access and theft; (6) unauthorized access to property; (7) breach

of contract; (8) Arkansas Deceptive Trade Practices Act; (9) unjust enrichment; and (10) punitive

damages (Dkt. No. 2, at 9-18). The complaint contained allegations relating to Garry Parr, owner

of GP Labels Unlimited, Ltd. (“GP Labels”), and relating to GP Labels (See e.g. Id., ¶¶ 18-20).
          Case 4:19-cv-00773-KGB Document 71 Filed 09/03/21 Page 2 of 8




ALI filed an amended complaint on January 6, 2020, restating generally the same allegations as in

the initial complaint but dropping the Arkansas Deceptive Trade Practices Act claim (Dkt. No.

23).

       On April 29, 2020, the Court entered its first final scheduling Order setting a deadline of

July 20, 2020, for adding parties or amending pleadings (Dkt. No. 51, ¶ 2). The Court entered an

amended final scheduling order and a second amended final scheduling order that did not set new

dates for adding parties or amending pleadings but that did reset trial dates (Dkt. Nos. 61, 63).

The second amended final scheduling order set the case for trial some time the week of September

20, 2021 (Dkt. No. 63).

       On June 3, 2021, the parties deposed Mr. Parr who, at that time, was not a party (Dkt. Nos.

65, ¶ 2; 66, at 7). On July 28, 2021, ALI filed its motion seeking leave to amend to add Mr. Parr

and GP Labels as additional defendants based on the testimony Mr. Parr gave at his deposition

(Dkt. No. 65, ¶¶ 3-4). Defendants oppose the motion for leave to amend on the grounds that ALI

moved to amend its pleading after the deadline set forth in the Court’s final scheduling Order and

less than 40 days from trial. Defendants assert that ALI had the information on which it moves

for leave to amend since Mr. Proctor’s July 10, 2020, deposition and did not act diligently in

moving to amend (Dkt. No. 66, at 3). Defendants assert that they are prepared for trial, and they

will be prejudiced if the Court permits ALI to amend to add new defendants (Id., at 9). Defendants

also move to dismiss ALI’s amended complaint and request that, if the Court grants ALI’s motion

to amend and denies its motion to dismiss, the Court enter an amended final scheduling order

setting new pre-trial deadlines and a new trial date (Id., at 9-11).




                                                  2
         Case 4:19-cv-00773-KGB Document 71 Filed 09/03/21 Page 3 of 8




       II.     Motion For Leave To File Second Amended Complaint

               A.      Legal Standard

       ALI moves for leave to amend its complaint pursuant to Federal Rule of Civil Procedure

15(a)(2), which provides that courts “should freely give leave when justice so requires.” Because,

however, ALI moves to amend its complaint after the deadline set forth in the Court’s final

scheduling Order, the relevant standard here is the standard set forth in Federal Rule of Civil

Procedure 16(b)(4), which provides that “[a] schedule may be modified only for good cause and

with the judge’s consent.” Rule 16(b)’s “good cause” standard “governs when a party seeks leave

to amend a pleading outside of the time period established by a scheduling order, not the more

liberal standard of Rule 15(a).” Hartis v. Chi. Title Ins. Co., 694 F.3d 935, 948 (8th Cir. 2012)

(quoting Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716 (8th Cir. 2008)). Eighth Circuit

precedent establishes that, “[i]f a party files for leave to amend outside of the court's scheduling

order, the party must show cause to modify the schedule.” Sherman, 532 F.3d at 709 (emphasis in

original) (quoting Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008)).

       The “primary measure of Rule 16’s ‘good cause’ standard is the moving party’s diligence

in attempting to meet the [scheduling] order’s requirements.” Bradford v. DANA Corp., 249 F.3d

807, 809 (8th Cir. 2001) (citing Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th

Cir. 1992)). “The moving party fails to show good cause when there has been ‘no change in the

law, no newly discovered facts, or any other changed circumstance . . . after the scheduling

deadline for amending pleadings.’” Powell v. Camping World RV Sales LLC, No. 4:13-cv-00195

KGB, 2014 WL 5311525, at *5 (E.D. Ark. Oct. 16, 2014) (quoting Hartis, 694 F.3d at 948). “[T]he

failure to recognize the need for amended claims at an earlier date [does] not constitute good cause

to excuse the untimeliness of [a] motion to amend.” Schenk v. Chavis, 259 F. App’x 905, 908 (8th

                                                 3
          Case 4:19-cv-00773-KGB Document 71 Filed 09/03/21 Page 4 of 8




Cir. 2008); see also Davis v. City of St. John, 182 F. App’x 626, 627 (8th Cir. 2006) (affirming

denial of motion for leave to amend where “[a]lmost all of the information that the [plaintiffs]

sought to add to their complaint had been in their possession well before the suit began”).

However, good cause may be shown when plaintiff first discovered facts supporting the proposed

amended complaint after the amendment deadline expired. See Powell, 2014 WL 5311525, at *5;

cf. Trim Fit, LLC v. Dickey, 607 F.3d 528, 532 (8th Cir. 2010) (upholding district court’s denial of

motion to amend complaint since the need to develop additional facts in order to support new claim

at late stage in the proceedings would have prejudiced defendant).

       As mentioned above, the Court may, as part of its “good cause” analysis, consider whether

the grant of a motion for leave to file an amended complaint would prejudice the nonmoving party.

Trim Fit, LLC v. Dickey, 607 F.3d at 532. For example, “[m]otions that would prejudice the

nonmoving party by ‘requiring a re-opening of discovery with additional costs, a significant

postponement of the trial, and a likely major alteration in trial tactics and strategy’ are particularly

disfavored.” Kozlov v. Associated Wholesale Grocers, Inc., 818 F.3d 380, 395 (8th Cir. 2016)

(quoting Steir v. Girl Scouts of the U.S.A., 383 F.3d 7, 12 (1st Cir. 2004)); see also Popp Telcom

v. Am. Sharecom, Inc., 210 F.3d 928, 943 (8th Cir. 2000) (noting that prejudice can come in the

form of “the burdens of additional discovery and delay to the proceedings”). The Court notes that

“[a]ny prejudice to the nonmovant must [also] be weighed against the prejudice to the moving

party by not allowing the amendment.” Bell v. Allstate Life Ins. Co., 160 F.3d 452, 454 (8th Cir.

1998) (citing Buder v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 644 F.2d 690, 694 (8th Cir.

1981)). However, the Court need “not consider prejudice [to the nonmovant] if the movant has

not been diligent in meeting the scheduling order’s deadlines.” Kmak v. Am. Century Companies,

Inc., 873 F.3d 1030, 1034 (8th Cir. 2017).

                                                   4
          Case 4:19-cv-00773-KGB Document 71 Filed 09/03/21 Page 5 of 8




               B.        Analysis

       The Court’s final scheduling Order permitted the parties to seek leave to amend pleadings

no later than July 20, 2020 (Dkt. No. 51, ¶ 2). ALI seeks leave to amend its complaint to add

claims that Mr. Parr and GP Labels conspired with defendants to steal and misappropriate ALI’s

trade secrets (Dkt. No. 65, ¶ 3). ALI asserts that relevant facts leading to its motion for leave to

file a second amended complaint came to light during Mr. Parr’s deposition testimony on June 3,

2021 (Id., ¶ 2). ALI contends that it received the transcript of Mr. Parr’s deposition on June 30,

2021, and it filed its motion for leave to amend on July 28, 2021 (Id.). ALI gives an example of

the relevant testimony from Mr. Parr’s deposition in its motion (Id., ¶ 3). ALI states that Mr. Parr

testified that he directed defendants to continue using ALI’s part numbers on art files, but simply

changed the prefix, and he further testified that neither Mr. Parr nor GP Labels does this for any

other printing company (Id.). ALI also states that evidence discovered recently suggests that Mr.

Proctor engaged in conduct, upon which some of ALI’s claims rely, at the instruction of Mr. Parr

and GP Labels (Id., ¶ 6). ALI contends that it informed defendants of its’ intent to request leave

to file a second amended complaint and that the proposed amendment will not prejudice the

defendants (Id., ¶ 7).

       In response, defendants assert that ALI has failed to show “good cause” under Federal Rule

of Civil Procedure 16 (Dkt. No. 66, at 5-6). Defendants maintain that ALI has not established

good cause because it was not diligent in meeting the requirements of the scheduling Order (Id.,

at 7-9). Defendants assert that ALI knew as early as Mr. Proctor’s deposition, which occurred

prior to the Court’s deadline for adding parties and amending pleadings, that Mr. Parr had directed

him to add a prefix to ALI’s part numbers on art files (Dkt. No. 66, at 3). Defendants argue that




                                                 5
          Case 4:19-cv-00773-KGB Document 71 Filed 09/03/21 Page 6 of 8




in spite of the Court continuing the trial date for this case due to COVID-19, ALI never requested

that the Court provide a new deadline for adding parties or amending pleadings (Id., at 3-4).

       Defendants have not demonstrated the sort of lack of diligence that would justify denying

ALI’s motion for leave to file second amended complaint. Defendants take issue with the fact that

ALI may have been aware as early as Mr. Proctor’s deposition on July 10, 2020, ten days before

the July 20, 2020, deadline set forth in the Court’s final scheduling Order to add parties and amend

pleadings that Mr. Parr asked Label Edge to put LE in front of the identifying numbers associated

with the artwork Mr. Parr provides to Label Edge” (Dkt. No. 66, at 3). ALI did not, however, have

confirmation of that fact or other facts that form the basis of ALI’s second amended complaint

from Mr. Parr until his deposition, which occurred after the deadline the Court set for adding

parties and amending pleadings, in June 2021. Defendants do not contest ALI’s assertion that Mr.

Parr’s deposition was delayed due to “obstacles beyond the parties’ control” (Dkt. No. 65, ¶ 2).

       ALI has provided the Court with a copy of its proposed second amended complaint (Dkt.

No. 65-1). The Court has reviewed ALI’s proposed second amended complaint and compared it

to ALI’s amended complaint (Dkt. Nos. 23; 65-1). ALI’s proposed second amended complaint

adds Mr. Parr and GP Labels as defendants and pleads additional facts related to these defendants,

but ALI pleads the same causes of action in its proposed second amended complaint as it pled in

its amended complaint: (1) conversion, (2) tortious interference with a contractual relationship or

business expectancy, (3) theft of trade secrets, (4) breach of fiduciary duty and duty of loyalty, (5)

unauthorized computer program access and theft, (6) unauthorized access to property, (7) breach

of contract, and (9) punitive damages. (Id.).

       Defendants assert they will be prejudiced if the Court permits ALI to amend its complaint

to add Mr. Parr and GP Labels, and the Court is aware of the inconvenience caused by permitting

                                                  6
         Case 4:19-cv-00773-KGB Document 71 Filed 09/03/21 Page 7 of 8




ALI to file a second amended complaint adding defendants at this stage. The Court finds, however,

based on the record before it that ALI’s motion to file a second amended complaint is based on

evidence discovered recently, Mr. Parr’s deposition was delayed due to obstacles beyond the

control of the parties, and the claims asserted in the second amended complaint are related

substantially to the claims already before the Court. ALI has shown good cause, and the Court

grants ALI’s motion for leave to file its second amended complaint. See Powell, 2014 WL

5311525, at *5.

       III.    Motion To Dismiss Amended Complaint

       Defendants also argue that the Court should dismiss ALI’s amended complaint because

ALI has failed to provide a damages calculation or produce any financial documents from which

one could make a damages calculation (Id., at 9-10). Because the Court is granting ALI’s motion

to amend and reopening discovery, the Court denies as moot defendants’ motion to dismiss ALI’s

amended complaint. Oniyah v. St. Cloud State Univ., 655 F. Supp. 2d 948, 958 (D. Minn. 2009)

(“[A]s a general proposition, if a defendant files a Motion to Dismiss, and the plaintiff later files

an Amended Complaint, the amended pleading renders the defendant’s motion to dismiss moot.”)

(citing Pure Country, Inc. v. Sigma Chi Fraternity, 312 F.3d 952, 956 (8th Cir. 2002) (“If anything,

[plaintiff’s] motion to amend the complaint rendered moot [defendant’s] motion to dismiss the

original complaint.”); Standard Chlorine of Del., Inc. v. Sinibaldi, 821 F. Supp. 232, 239-40 (D.

Del. 1992) (finding that plaintiff’s filing of an amended complaint rendered defendant’s motion to

dismiss moot)).

       IV.     Request For New Scheduling Order

       Defendants ask that, if the Court grants ALI’s motion for leave to amend and denies their

motion to dismiss the amended complaint, the Court enter a new scheduling order setting new pre-

                                                 7
          Case 4:19-cv-00773-KGB Document 71 Filed 09/03/21 Page 8 of 8




trial deadlines and a new trial date (Id., at 11). Defendants also request that the Court not schedule

the case for trial for the last week of January 2022 or any time during the month of February 2022

because of scheduled international travel. The Court grants defendants’ request. The Court will

set new pre-trial deadlines and a new trial date for a week other than the last week of January 2022

or any week during the month of February 2022 by separate order.

       V.      Conclusion

       For the foregoing reasons, the Court grants ALI’s motion for leave to file second amended

complaint (Dkt. No. 65). The Court denies as moot defendants’ motion to dismiss ALI’s amended

complaint (Dkt. No. 66). The Court removes the case from the Court’s September 20, 2021, trial

calendar. The Court will set new pre-trial deadlines and a new trial date by separate order.

       It is so ordered this 3rd day of September, 2021.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                  8
